228 S.W.3d 55 (2007)
Michael GOLDMEIER, et al., Appellants,
v.
GALLOWAY HOMES, INC., et al., Respondents.
No. ED 88287.
Missouri Court of Appeals, Eastern District, Division Four.
June 29, 2007.
Michael A. Gross, Joseph F. Yeckel, St. Louis, MO, for appellant.
Ted F. Frapolli, St. Louis, MO, for respondent.
Before ROY L. RICHTER, P.J., KATHIANNE KNAUP CRANE, J., and SHERRI B. SULLIVAN, J.

ORDER
PER CURIAM.
Michael and Bonita Goldmeier (collectively, "Goldmeiers"), appeal a default judgment and imposition of discovery sanctions entered against them, stemming from a contract with Galloway Homes and Improvements, Inc., Troy Galloway, Ramona Galloway, (collectively, "Galloway"), and Kevin Morley, and Victoria Morley (collectively, "Morley"). We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed pursuant to Rule 84.16(b).